DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/25/2021.  These drawings are acceptable per the Examiner’s notes below:
Applicant Pro Se provided annotated drawing sheets and remarks indicating the removal of Figures 13A-13C.  
Applicant provided Drawing Sheet 28 with only Figure 12E (and removing Figure 13A) and labeled it as a ‘New Sheet’.
Applicant also provided sheets of each one of Drawing Sheets 1-27 and indicated them as ‘New Sheets’ as well.  However, no changes were made to these sheets in any way.  These Drawing Sheets 1-27 are merely duplicate sheets of Drawing Sheets 1-27 filed on 12/21/2018. 
In the interest of compact prosecution as this was a bona fide attempt by the Pro Se Applicant to remedy the drawing objections, Examiner considers these Drawing Sheets 1-28 to be labeled as ‘Replacement Sheets’,  not ‘New Sheets’.  Therefore the Application has 28 drawings sheets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/30/2021